203 F.2d 690
In re GARVIN & OKRAY, Inc.KURTZv.F. M. SIBLEY LUMBER CO.
No. 11739.
United States Court of Appeals, Sixth Circuit.
April 13, 1953.

Kasoff & Young, Detroit, Mich., for appellant.
Frederick B. Darden, Detroit, Mich., for appellee.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
On certificate of review in this bankruptcy case, the district judge held that the findings of fact of the referee in bankruptcy presented for review were not clearly erroneous and that the conclusions of law of the referee based thereon were correct and, accordingly, affirmed the order of the referee, holding valid a mechanic's lien of appellee, F. M. Sibley Lumber Company, in the amount of $3,317.28, which reduced appellee's claim from $3,465.75;


2
And it appearing from the record on this appeal that the real issue in the case is merely a question of fact and that there is substantial evidence to support the finding of the referee as to that issue which pertained to the claimed mechanic's lien;


3
And no principle of law being more firmly established in this circuit than that the "concurrent findings of the referee in bankruptcy and the district judge are not to be set aside, except upon clear demonstration of mistake", see Cunningham v. Elco Distributors, 6 Cir., 189 F.2d 87, 89, 25 A.L.R.2d 1008; and the eight Sixth Circuit cases there cited;


4
The order of the district court is affirmed.